 

Case 1:21-cr-00255-RC Document 12 Filed 02/23/21 Page 1of1

AQ 442 (Rev. LI/EL) Arrest Warrant WX / ho Kx
4

UNITED STATES DISTRICT COURT

for the
District of Columbia
United States of America

Vv.
Emma Coronel Aispuro

Case: 1:21-mj-00240

Assigned to: Judge Harvey, G. Michael

Assign Date: 2/17/2021

Description: COMPLAINT W/ARREST WARRANT

ee ee

Defendant

 

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
fname of person to be arrested) Emma Coronel Aispuro
who is accused of an offense or violation based on the following document filed with the court:
1 Indictment 1 Superseding Indictment 1 Information 1 Superseding Information a Complaint
1 Probation Violation Petition 1 Supervised Release Violation Petition DWViolation Notice 7 Order of the Court
This offense is briefly described as follows:

Conspiracy to Distribute 5 Kilograms or More of Cocaine, 1 Kilogram or More of Heroin, 500 Grams or More of
Methamphetamine, and 1000 Kilograms or More of Marijuana for Importation into the United States, in violation Title 21
U.S.C. §§ 959(a), 960, 963.

Aiding and Abetting, Title 18 U.S.C, § 2

| Digitally signed by G.
AL j Michael Harvey
(4bk ~ Date: 2021.02.17

 

Date: 02/17/2021 20:23:55 -05'00'
Issuing officer's signature
City and state: Washington, D.C. Hon.G. Michael Harvey U.S. Magistrate Judge

Printed name and title

 

Return

This warrant was received on (date) Bluhhf ds 202/_ and the person was arrested on (dare) Feheunke J Zz, Zot
al feity ane state) DUUES AIP PORT , VA

 

 

Date: FLEE 22, Zo2/

Aréestinge offier’s stanature

K. ubytoo | usms scoerr

Printed name anid title

 

 
